Citation Nr: 0829060	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-41 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a laceration to the dorsal PIP joint 
of the right fifth (little) finger.  

2.  Entitlement to a compensable initial evaluation for scar, 
residuals of crush injury to the right 4th digit (ring) 
distal phalanx.  

3.  Entitlement to a compensable initial evaluation for 
chronic right ankle sprain.

4.  Entitlement to a compensable initial evaluation for 
chronic left ankle sprain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to July 
2003.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from December 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in St. Petersburg, Florida and Montgomery, 
Alabama, respectively, which granted service connection for 
the claimed conditions, each evaluated as noncompensable.  
During the pendency of the appeal, a May 2008 rating decision 
assigned a 10 percent evaluation for the veteran's right 
little finger disability, effective August 1, 2003, the date 
of the grant of service connection.  

The claims file is now associated with the Montgomery, 
Alabama RO.  


FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that the 
veteran's right little finger does not result in limitation 
of other digits, interference with the overall function of 
the hand, or is equivalent to amputation.  

2.  The competent medical evidence, overall, shows that the 
veteran's right ring finger does not result in limitation of 
other digits, interference with the overall function of the 
hand, or is equivalent to amputation.  

3.  The competent medical evidence, overall, shows that the 
veteran's chronic right ankle sprain does not result in 
moderate limitation of motion.  

4.  The competent medical evidence, overall, shows that the 
veteran's chronic left ankle sprain does not result in 
moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for residuals of a laceration to the 
dorsal PIP joint of the right fifth (little) finger have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5227 (2007).

2.  The schedular criteria for a compensable initial 
evaluation for scar, residuals of crush injury to the right 
4th digit (ring) distal phalanx have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, 
Diagnostic Code 7805 (2007).

3.  The schedular criteria for a compensable initial 
evaluation for chronic right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2007).

4.  The schedular criteria for a compensable initial 
evaluation for chronic left ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. §  3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The veteran's claims arise from his disagreement with initial 
evaluations following grants of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  Assuming, without 
deciding, that any errors were committed with respect to the 
duty to notify, such errors were harmless and will not be 
further discussed.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and the veteran has submitted private 
outpatient treatment records.  The appellant was afforded VA 
medical examinations in October 2003, February 2008 and April 
2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claims, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Right little finger

The veteran's 10 percent evaluation is based on traumatic 
arthritis, which in turn is evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, as in the present 
case, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227, ankylosis of 
the ring or little finger, a noncompensable rating is 
warranted for ankylosis of the little finger, whether it is 
favorable or unfavorable or major or minor.  A higher 
evaluation is not provided.  A Note provides that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

A 20 percent evaluation may be assigned for amputation of the 
little finger of the major or minor extremity with metacarpal 
resection (more than one-half the bone lost).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5154.  

In this case, the competent medical evidence provides no 
evidence that the severity of the veteran's right little 
finger disability is equivalent to amputation or results in 
limitation of motion of other digits or interference with the 
overall function of the hand.  Accordingly, an increased 
evaluation is not warranted under the Note to Diagnostic Code 
5227.

In this regard, an October 2003 VA general medical 
examination found that the veteran complained of aching 
sensation in the right fifth finger, especially during cold 
weather.  He was able to perform activities of daily living 
without special restrictions.  Range of motion for the right 
hand fingers and hand appeared satisfactory.  

VA outpatient treatment reports dated in July 2006 and April 
2007 reflect that the veteran could fully flex and extend his 
right fingers and was functionally intact.  

Private medical records dated in January 2008 reflect that 
the veteran sought treatment for various orthopedic claims, 
including pain of the right fifth finger during cold weather, 
on a scale of 7/10, of two weeks' duration.  On physical 
examination, the veteran had a deformed right fifth finger.  
Range of motion was not tested.

A February 2008 VA examination found that the veteran 
reported flare-ups in the past, and now had constant pain in 
the right fifth finger.  He said that his finger problems had 
a very minimal impact on his employment or activities of 
daily living, other than his right fifth finger catching on 
his pants pocket.  The veteran's right fifth finger had range 
of motion in the MP joint of zero to 90 degrees, from in the 
PIP joint of zero to 95 degrees with coarse snapping at 80 
degrees, and range of motion in the DIP joint from zero to 20 
degrees.  

The Board recognizes the veteran's complaints of pain.  
However, if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, the 
February 2008 VA examination report provides that the veteran 
reported no current flare-ups and said his finger problems 
had a very minimal impact on his employment or activities of 
daily living.  38 C.F.R. §§ 4.40, 4.45; Deluca, supra.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an initial evaluation in excess of 10 percent 
for the right little finger disability.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Right ring finger

The veteran's disability is evaluated as a scar under 
38 C.F.R. § 4.118, Diagnostic Code 7805 on the basis of 
limitation of function.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 a 
noncompensable rating is warranted for ankylosis of the 
little finger, whether it is favorable or unfavorable or 
major or minor.  A Note provides that VA can also consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

A 20 percent evaluation may be assigned for amputation of the 
ring finger of the major or minor extremity with metacarpal 
resection (more than one-half the bone lost).  For amputation 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto, a 10 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5154.  

In this case the competent medical evidence does not show 
that the severity of the veteran's right ring finger 
disability is equivalent to amputation, or results in 
limitation of motion of other digits or interference with the 
overall function of the hand.  Accordingly, a compensable 
evaluation is not warranted under the Note to Diagnostic Code 
5227.

The report of an October 2003 VA general medical examination 
provides that the veteran complained of an aching sensation, 
especially in cold weather with some numbness on the tip.  He 
was able to perform activities of daily living without 
special restrictions.  Range of motion for the right hand 
fingers and hand appeared satisfactory.  

VA outpatient treatment reports dated in July 2006 and April 
2007 reflect that the veteran could fully flex and extend his 
right fingers and was functionally intact.  

A February 2008 VA examination found that the veteran 
reported more pain in the right ring finger during cool or 
cold weather, but it was essentially always painful.  It was 
not a flare-up problem.  He said that his finger problems had 
a very minimal impact on his employment or activities of 
daily living.  

The veteran's right ring finger had range of motion in the MP 
joint of zero to 95 degrees, from in the PIP joint of zero to 
95 degrees, and range of motion in the DIP joint from zero to 
30 degrees.  There was a well healed scar running obliquely 
across the volar pad of the right ring finger, with no 
deformity or other abnormality noted.  

At this point the Board notes that as the veteran's right 
ring finger scar is not shown to be unstable or painful, the 
assignment of a compensable disability rating under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 or 7804, is not warranted.  

The Board is otherwise aware of an X-ray conducted with the 
February 2008 VA examination that compared current findings 
to July 2006 X-ray findings.  There had been no interval 
change in the narrowing of the little finger PIP joint.  
Deformity of the tuft of the ring finger distal phalanx was 
also unchanged and consistent with remote trauma.  The 
pertinent impression was stable post-traumatic osteoarthritis 
of the ring finger PIP joint.

The Board must observe that the PIP joint addressed in the 
current X-ray findings is that of the right little finger, 
not the right ring finger.  The current X-ray findings are 
silent as to the PIP joint of the right ring finger.  Thus, 
the Board must suspect that the pertinent impression as 
written includes a typographical error, and should read 
"stable post-traumatic osteoarthritis of the right little 
finger PIP joint."  Such an outcome would not warrant an 
increased evaluation for the right little finger under the 
Note to Diagnostic Code 5227, or a compensable evaluation for 
the right ring finger.

Assuming that the pertinent impression is correct as written, 
and does refer to the PIP joint of the right ring finger, a 
compensable evaluation would still not be warranted for the 
right ring finger.  

As noted above, traumatic arthritis is evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
diagnostic codes, as with the veteran's right ring finger, an 
evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

However, the PIP joint of a ring finger, alone, does not 
constitute a major joint or a group of minor joints.  For the 
purpose of rating disability from arthritis, a group of minor 
joints requires multiple involvements of the interphalangeal, 
metacarpal and carpal tunnel joints of the upper extremities.  
38 C.F.R. § 4.45 (2007).  Thus, limitation of motion of the 
PIP joint of the veteran's right ring finger cannot, alone, 
warrant compensation under Diagnostic Code 5003.  

To the extent arthritis appears to be part and parcel of the 
veteran's service-connected little finger and ring finger 
disabilities, such fingers together form a group of minor 
joints for purposes of Diagnostic Code 5003.  Thus, any 
limitation of motion of the veteran's right ring finger is 
already contemplated and encompassed by the 10 percent 
evaluation assigned to his right little finger under 
Diagnostic Code 5010.  Id.

The Board recognizes the veteran's complaints of right ring 
finger pain.  However, if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Johnston, supra.  Moreover, the February 2008 VA examination 
report provides that this disability was not a flare-up 
problem and that the veteran said his finger problems had a 
very minimal impact on his employment or activities of daily 
living.  38 C.F.R. §§ 4.40, 4.45; Deluca, supra.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to a compensable initial evaluation for the 
right ring finger disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz, supra.

Chronic right and left ankle sprains

The veteran asserts that he is entitled to compensable 
evaluations for each of his ankles because they are painful 
and limit activity.  

The veteran's disabilities are evaluated as limitation of 
motion of the ankle, under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Moderate limitation of motion warrants a 10 percent 
evaluation and marked limitation of motion warrants a 20 
percent evaluation.  Where the Rating Schedule does not 
provide a zero percent rating, zero percent shall be assigned 
if the requirements for a compensable rating are not met).  
See 38 C.F.R. § 4.31 (2007).

Normal range of motion for the ankle is from zero to 20 
degrees dorsiflexion and from zero to 45 degrees plantar 
flexion.  38 C.F.R. § 4.71 a, Plate II.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensable initial evaluations for the 
right and left chronic ankle disabilities.  

An October 2003 VA examination found that the veteran had 
full range of motion of the ankles.  

VA outpatient treatment reports dated from November 2003 to 
April 2007 reflect various complaints of joint pain, but are 
negative for either ankle.  

Private medical records dated in January 2008 reflect that 
the veteran sought treatment for various orthopedic pains, 
including pain and swelling of the right ankle, with pain a 
3/10.  The veteran had twisted his ankle on the 20th of 
January landing from a jump while playing basketball.  On 
physical examination the veteran was tender to the right 
ankle without swelling or deformity.  X-rays were noted to be 
negative.  Range of motion was not tested.  The pertinent 
diagnosis was sprain of the right ankle.

The report of an April 2008 VA examination provides that the 
veteran reported pain of each ankle that prevented him from 
physical exertion beyond the usual walking/standing without 
turning an ankle and having increased pain for 1-3 days.  His 
ankles would swell with any twist injury, requiring ice packs 
for 2 days to improve function.  The veteran's current 
treatment was to limit activity and use Ibuprofen as needed.  
He was able to stand for 15-30 minutes and was able to walk 
for 1-3 miles.  

On physical examination, the veteran had full plantar flexion 
from zero to 45 degrees bilaterally with no pain.  Active 
dorsiflexion was limited, from zero to 15 degrees bilaterally 
with no pain.  Passive dorsiflexion was full, from zero to 20 
degrees bilaterally with no pain.  There was no loss of 
motion due to repetitive use.  

The examiner summarized that the veteran's ankle conditions 
were tenderness and painful movement, with no instability, 
abnormality or angulation.  X-rays resulted in an impression 
of no radiographic abnormality seen.  

The diagnosis was bilateral chronic ankle strain with 
significant general occupational effects due to pain, and 
with inability to perform any exertional activities more than 
the usual walking and standing.  There were mild effects with 
chores, shopping and recreation; severe effects with 
exercise; and sports were prevented.  

Overall, the foregoing records simply fail to show that 
either ankle disability results in moderate limitation of 
motion warranting a 10 percent evaluation under Diagnostic 
Code 5271.  The VA examination report shows that the 
veteran's plantar flexion is full bilaterally and his 
dorsiflexion is to 15 degrees bilaterally.  The remaining 
medical records are either silent as to the ankles or fail to 
provide range of motion results.  

The Board recognizes the veteran's complaints of bilateral 
ankle pain that prevent activity beyond walking without 
injury.  As a general matter, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  

In this case, however, the Board finds that the effects of 
bilateral ankle pain are contemplated in the current 
noncompensable evaluations.  The January 2008 private 
treatment record shows that the veteran continues to play 
sports.  While it is true that he did injure the right ankle 
at that time, the VA and private treatment records overall 
show that this was a single, isolated incident that was due 
to landing on the ankle from a particular jump, not the 
service-connected disability itself.  Moreover, on VA 
examination conducted shortly thereafter, the veteran's range 
of motion was pain-free and repetitive use resulted in no 
loss of motion.  The conclusion in the April 2008 VA 
examination report that the veteran's ankle disabilities 
precluded sports is contradicted by the January 2008 private 
medical report.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to compensable initial evaluations for the right 
or the left ankle disabilities.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz, supra.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a laceration to the dorsal PIP joint of the right fifth 
(little) finger is denied.  

A compensable initial evaluation for scar, residuals of crush 
injury to the right 4th digit (ring) distal phalanx is 
denied.

A compensable initial evaluation for chronic right ankle 
sprain is denied.

A compensable initial evaluation for chronic left ankle 
sprain is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


